Name: Council Decision (EU) 2018/1257 of 18 September 2018 on the signing, on behalf of the European Union, of the Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  international law;  natural environment
 Date Published: 2018-09-21

 21.9.2018 EN Official Journal of the European Union L 238/1 COUNCIL DECISION (EU) 2018/1257 of 18 September 2018 on the signing, on behalf of the European Union, of the Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union is exclusively competent, under the common fisheries policy, to adopt measures for the conservation of marine biological resources and to enter into agreements with third countries and international organisations in this respect. (2) Pursuant to Council Decisions 98/392/EC (1) and 98/414/EC (2), the Union is a contracting party to the United Nations Convention on the Law of the Sea of 10 December 1982 (the Convention) and to the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks (the Fish Stocks Agreement). Both the Convention and the Fish Stocks Agreement require States to cooperate in conserving and managing the living resources of the sea. The Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean (the Agreement) fulfils this obligation. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3) provides that the Union is to conduct its external fisheries relations in accordance with its international obligations and policy objectives, as well as the objectives and principles set out in Articles 2 and 3 of that Regulation, in order to ensure sustainable exploitation, management and conservation of marine biological resources and the marine environment. The Agreement is consistent with those objectives. (4) On 31 March 2016, the Council authorised the Commission to negotiate, on behalf of the Union, an international agreement to prevent unregulated high seas fisheries in the central Arctic Ocean. Those negotiations were successfully concluded on 30 November 2017. (5) Becoming a party to the Agreement will promote consistency in the Union's conservation approach across oceans and reinforce its commitment to the long-term conservation and sustainable use of marine biological resources globally. (6) Therefore, the Agreement should be signed on behalf of the Union subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean (the Agreement) is hereby authorised, subject to the conclusion of the said Agreement (4). Article 2 The President of the Council shall designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) Council Decision 98/392/EC of 23 March 1998 concerning the conclusion by the European Community of the United Nations Convention of 10 December 1982 on the Law of the Sea and the Agreement of 28 July 1994 relating to the implementation of Part XI thereof (OJ L 179, 23.6.1998, p. 1). (2) Council Decision 98/414/EC of 8 June 1998 on the ratification by the European Community of the Agreement for the implementing of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling stocks and highly migratory fish stocks (OJ L 189, 3.7.1998, p. 14). (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) The text of the Agreement will be published together with the decision on its conclusion.